,-J:-j:
                                                                                               6, f 2


            .   :.:       :   .:~         .       .

                                              :                          ..
                                                                              :
                                                                                       .
                                                                                                  _’
     1



 :                    i
                          _ ' O~FiCEOF~RArCoRNEYGENERALOFrEXAS
     ! ..                                             AUST'IN   .,
     \ *                                *..;...~ :. -
                                              ..;      , '... i: .'
-o.-                                    .I'. '-'. :                      '.
--                                                                 . .
                                                                 . ..                      .
                                    .                                             ..
                                                                                                ._ .
                                                                                               .~
                                                                                           .._
                                                                                              . ...._




                                                                                           ,
                    :
         _.                                                     .. ~..                                       . ....

                i Aa we~understatiyour letter, rotino8 d*si& to
     &we   those 'o&ployees, copoc&ally thoss who have ceased,to
  _* work for $ht3Pod83rnlGorornmnt, on your pay roll ,fora
'. fmfYiolontlcq$I~Of tint for sn3.dcrrployees to draw their
     ealary,for tho r.acat&on pf?rtcrd,to W.%ch they ~?ouXd ham
     boon entitled if they .had contimod In your ezplognent.     i.
                                                         "
               In 1041 the Lo&slaturo    in&&d    fn the General


     ...                     . .   ..                          ..                                                             _:
     .:. -                                                             *_                          . .
                 %al&rlos     to bo @d     ooooting.to the
             &ssifiO~tions     of tm    GoOm   sOcwitg   n&d
             to eaployoes solco~cd and rated under'the                                  _.__
             pfnwnnol plan %n e2foot betgeomthe Sock13~'.                    . ‘.                    ._:

         '.Security Baard.axxl the.State ,?genriy.* Q 9.            ;,/.:.

     ,\. * Salaries of the employees of-the Unen;ploy-                                              ^.                ;i...

        . ..
           ncnt Coqxssstion     Ooiadsd~n 4Ml ~mmhors of
           .t3l8 cols?d.osfonshall b0 p55Lic
                                           In:accord~co'.'
         --.ti,th the a~;reement~md.e between the Cats-                                                                  ._



      .- ~si.onaaxI the Social Security 1soard,.bnt 3.31
                                                                                        I      I


     ._ ~'IIGcase shall such.sala$-Lesbaless thau                                   .                        .

      ._' th0se ,$.hqhxl by tho aCt GroatinglthoUn-
                                                                                                         :


     i .~63li@~t        CW~ZiSdZiOI3 cGn!&SSiOll."                      .               -                        ./




                Said provkxLons of-the A~oprlutlon Eill above
     '~&oteddo dolegate to fho'Soclu1 Secuz=TtyBoard aud the x&m-
      bars of the~comdssiqn th0 authority to clsasLfy and rata ..
      the pfwsonnel of CNs CozwLosion. Uoweve~,uo     call your at-                                                   1.
      .tentLGn to tho fact that the authorization prGuidon that sax-
      zir3.c~
            shall be p&d accordi~ to thha n~reements tieby     the
     -named parties.

                'In your letter you stat3 the So&al Security Board   ..
 .    no* desires you to rcplaoo ocrttin persons on your pyroll
      for a n-pciflod number of dqo, not for tha purpose of I;or- :'
      f@M~     lsly actu31 se~ce,   but for tjao sole puqose 09 purr
      dotting those parsons who formrlg were mploycd by gou.to
      clraa conpmsation   or pay for their vncatictn period. In our
      opinion, the provisicns of ths A~~rG~~~ationJill~~bove
      quotcii, do uot relar the &$.slatLve   control wer s&d States
      &~cnncy cxocpt In tho mnucr rcoited. __

                There is attached to the donaral Ap~~o~rj.ation'E3.11
      of 1941 a nutior of n@nuaral ~x-octs~o~s~~ arsongthose is sub-
      section 9, dOJl  reads a5 f0110Csr
                                 :
                                         .i                                           _.
              “            .                           :                                                              .x’
                                                           ._
                                  ..-
                                                                        :                                                                 :
                  .    .                                        ‘.<;t             .                               .   .         .?
                                                                                           . ‘.                                  ;       :.’




: tm   tk?a           ~li&3aGed         to    be   %.A your                 Gzploy.               - ‘.   :    -
                        ..                                                                                ;                 :




                                                                                                                            :

                                                                                                                                 .




                                                                                                                            i
                                                                                                                                     .